DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/18/2022 have been fully considered but they are not persuasive. prior art reference  20080210820 Kismarton incorporates amended claims. New claim 16 is rejected under 35 USC 103 in view of 20110001006 Delahaye; Romain et al.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by US 20080210820 Kismarton; Max U. et al.
1.	Regarding claim 1, Kismarton teaches a method for installing system components in a portion of an aircraft fuselage (fig. 7, element 60), the method comprising the steps of: provision of at least one planar structural arrangement (fig. 4, element 10) to be secured on or in the aircraft fuselage (fig. 7); provision of at least one structural member (fig. 13, element 76), a first end of which is attached to the at least one planar structural arrangement (para 0064); securing of system components on the at least one planar structural arrangement (fig. 9 system components mounted to element 12a); coupling of system lines to the system components and arrangement of the system lines on the at least one planar structural arrangement (fig. 4, element 52 and fig. 9, element 68); positioning of the at least one planar structural arrangement with the system components and system lines arranged thereon and the at least one structural member attached thereto at a designated installation location of the at least one planar structural arrangement (para 0042 and Fig. 9); and mechanical coupling of the at least one planar structural arrangement and a second end of the at least one structural member to the aircraft fuselage (fig. 11, element 12a connected to element 76 connected to element 60), wherein attachment of the first end of the at least one structural member to the at least one planar structural arrangement is located at a point spaced from a lateral end of the at least one planar structural arrangement (fig. 11, element 76 at lateral ends of element 12a).
2.	Regarding claim 2, Kismarton teaches the method according to Claim 1, wherein the provision of the at least one planar structural arrangement involves the connection of multiple structural component s into a coherent, rigid structural arrangement (para 0036, “The floor section 10 may be an integrated one-piece section, or may comprise more than one piece…”).
3.	Regarding claim 3, Kismarton teaches the method according to Claim 1, wherein the at least one planar structural arrangement comprises a floor structure for a cabin floor or a cargo hold floor (para 61).
4.	Regarding claim 4, Kismarton teaches the method according to Claim 3, wherein the securing of system components involves the fastening of the system components to an underside of the floor structure (fig. 9, elements 66 and 70 under floor).
5.	Regarding claim 5, Kismarton teaches the method according to Claim 3, wherein the arrangement of the system lines on the at least one planar structural arrangement involves the system lines being arranged on an underside of the floor structure (fig. 9, element 68 on the underside of the floor).
6.	Regarding claim 9, Kismarton teaches the method according to Claim 1, wherein the mechanical coupling involves the connection of support structure members (fig. 11, element 76) to the aircraft fuselage and the at least one planar structural arrangement (fig. 11 element 60 fuselage, structural member 12a).
7.	Regarding claim 10, Kismarton teaches the method according to Claim 1, wherein the arrangement of system lines on the at least one planar structural arrangement involves the arrangement of system lines on the same side of the at least one planar structural arrangement as the securing of the system components (fig. 9, element 68 on same side as elements 66 and 70).
8.	Regarding claim 11, Kismarton teaches the method according to Claim 1, wherein the method further involves the step of suspending the at least one planar structural arrangement on an assembly frame (fig. 14, element 84) and the pivoting of the at least one planar structural arrangement on the assembly frame from an assembly position into an installation position (para 0049 “…floor section 10 substantially vertically 61 within the fuselage section 60 and then rotating the floor section 10 into the substantially horizontal…”).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kismarton as applied
to claims above, and further in view of US 20150083860 Frauen; Holger et al. 
9.	Regarding claim 8 Kismarton teaches the method according to Claim 1, but fails to teach
wherein the positioning of the structural arrangement involves the insertion of the structural
arrangement into the aircraft fuselage on a carrier rail.
However Frauen teaches wherein the positioning of the structural arrangement involves the insertion of
the structural arrangement into the aircraft fuselage on a carrier rail (para 0068, rail).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of claim 1 taught by Kismarton with the rail taught by
Frauen in order “...to transport and position various components of the aircraft fuselage.”

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kismarton as applied to claims above, and further in view of US 20110001006 Delahaye; Romain et al.
10.	Regarding claim 12 Kismarton teaches the method according to Claim 9, but fails to teach
wherein the connection of the support structure members to the aircraft fuselage and the at least one
structural arrangement involves the compensation of production-related tolerances through the
adjustment of connection positions.
However Delahaye teaches wherein the connection of the support structure members to the aircraft
fuselage and the at least one structural arrangement involves the compensation of production-related
tolerances through the adjustment of connection positions (para 0073).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of claim 1 taught by Kismarton with the tolerencing taught
by Delahaye in order “...to fasten the middle portion 18m without running the risk of significantly
deforming it...” (para 0073).
11.	Regarding claim 16 Kismarton teaches the method according to Claim 1, but fails to teach further comprising at least one tolerance-compensating screw connection coupling the at least one planar structural arrangement to the aircraft fuselage, wherein the at least one tolerance-compensating screw connection compensates for production-related tolerances in the aircraft fuselage.
However Delahaye teaches further comprising at least one tolerance-compensating screw connection coupling the at least one planar structural arrangement to the aircraft fuselage, wherein the at least one tolerance-compensating screw connection compensates for production-related tolerances in the aircraft fuselage (para 0076 -0077.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of
the claimed invention to modify the method of claim 1 taught by Kismarton with the tolerencing taught
by Delahaye in order to provide degrees of freedom for the way the airplane is assembled (para 0077). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.M.C/
Examiner
Art Unit 3642



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642